DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                           
Claims 1-44 are present for examination.                              

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.                        

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/30/2021 and 11/03/2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                              

Drawings
The drawings are objected to; for example, there is no “10” labeled in figure 1, even though “10” is described in figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.                                 

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                                

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 18-21, 23, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0041643), hereafter as Chang, in view of Tian et al (US 2019/0285894), hereafter as Tian.            
RE claim 1, Chang discloses the invention substantially as claimed.                    
Chang discloses that a head-mounted device (see figures 1&2A/2B and sections [0028], [0031]; i.e., device 100), comprising: a head-mounted housing (see figures 2A/2B; i.e., the housing shown in the figures 2A/2B), display screen 110 (see figures 1&2A&2B and sections [0028], [0029], [0030]), lens group 130 including left eye lens 132 and right eye lens 134 (see figures 1&2A&2B and sections [0028], [0031]), left and right optical modules providing images to respective eye boxes (see figures 2A/2B and sections [0031], [0032]; i.e., the left-eye lens 132 to provide left-eye image L1 to a user’s left eye, the right-eye lens 134 to provide right-eye image R1 to the user’s right eye), and an interpupillary distance adjustment device 150 to adjust the distance between the left-eye lens 132 and the right-eye lens 134 so that a center of each lens is aligned with a center of the corresponding eye for allowing the user to comfortably see the left-eye image L1 and the right-eye image R1 (see figures 1/2A/2B and sections [0032], 0035]).                              
However, Chang does not specifically disclose that left and right guide rods coupled to the head-mounted housing; and the left and right optical modules respectively slidably coupled to the left and right guide rods.                           
From the same field of endeavor, Tian teaches that a head-mounted display 1000 comprising a head-mounted housing 500 (see figures 1&7 and sections [0061], [0033], [0034]), a pair of guide shafts 111 arranged on left and right side of HMD 1000 and attached its support 112 on the HMD (see figures 1&7 and sections [0034], [0035]), and left and right optical modules respectively slidably coupled to the left and right guide rods (see figures 1&2 and sections [0035], [0040]; i.e., the left and right lens tube assemblies 200 may be slidable toward or away from each other along the pair of guide shafts 111).  The motivation of Tian is to avoid image unsharpness and deformation caused by improper interpupillary distance and to meet the requirements of users with different interpupillary distances (see section [0033]).                                   
Chang and Tian are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chang by including the teachings from Tian in order to avoid image unsharpness and deformation caused by improper interpupillary distance and to meet the requirements of users with different interpupillary distances.                             
RE claim 5, Chang in view of Tian disclose that the left and right guide rods comprises integral end caps portion that are attached to the head-mounted housing (see Tian, figures 1&7; i.e., the integral end caps 112 of guide shafts 111 are attached to the head-mounted housing 500).                          
RE claim 6, Chang in view of Tian disclose that the left and right guide rods comprises tubes having ends and comprises end caps that are attached to the tubes at the ends (see Tian, figures 1&7; i.e., the tube guide shaft 111).                            
RE claim 7, Chang in view of Tian disclose that an optical module support structure having a guide-rod opening slidably coupled to an associated one of the guide rods (see Tian, figures 1&7; i.e., lens tube assemblies 200 slidably coupled to guide rods/shafts 111; or see Chang, figures 2A&2B; i.e., lens group 130 slidably coupled to guide rods 150), a display coupled to the optical module support structure (see Chang, figures 2A/2B; i.e., display 110 coupled to the optical module support 130); and a lens coupled to the optical module support structure (see Chang, figures 2A/2B; i.e., left-eye lens 132 and right-eye lens 134).                                
RE claim 8, Chang in view of Tian disclose that the left and right guide robs comprises respectively left and right guide rod tubes, wherein the left optical module has a portion that slidably engages the left guide rod tube, and wherein the right optical module has a portion that slidably engages the right guide rod tubes (see Tian, figures 1&7; also Chang, figures 2A/2B).                      
RE claim 18, Chang in view of Tian disclose that the left and right guide rods comprises respective left and right guide rod tubes and wherein the head-mounted device comprises a common end cap that has first portion in an end of the left guide rod tube and a second portion in an end of the right guide rod tube (see Tian, figures 1&2).                           
RE claims 19 and 20, Chang in view of Tian disclose that the left and right guide rods comprises respective left and right guide rod tubes and wherein the left guide rod has a left core that fills part of the left guide rod tube and wherein the right guide rod has a right core that fills part of the right guide rod tubes (see Tian, figures 1/2/7).                      
RE claim 21, Chang in view of Tian disclose that the left and right guide rods are solid rods (see Chang, figures 2A/2B; also see Tian, figures 1&7).                            
RE claim 23, Chang in view of Tian disclose that a left upper guide rod and a left lower guide rod that are slidably coupled to the left optical module and a right upper guide rod and a right lower guide rod that are slidably coupled to the right optical module (see Tian, figures 1&7 and section [0035]).                               
RE claim 25, Chang in view of Tian disclose that the left guide rod has a left guide rod longitudinal axis, wherein the right guide rod has a right guide rod longitudinal axis, and wherein the left and right guide rod longitudinal axes are not parallel (see Tian, sections [0062], [0063], [0064]).             
RE claim 26, Chang in view of Tian disclose that a left actuator coupled to the left optical module (see Tian, figure 1; i.e., element 13 coupled to lens tube assembly 200) and a right actuator coupled to the right optical module (see Tian, figure; i.e., element 13 coupled to lens tube assembly 200).                                
RE claim 27, Chang in view of Tian disclose that a left threaded actuator rod configured to move the left optical module along the left guide rod when the left threaded actuator rod is rotated by the left actuator (see Tian, figure 1; i.e., element 14) and a right threaded actuator rod configured to move the right optical module along the right guide rod when the right threaded actuator rod is rotated by the right actuator (see Tian, figure 1; i.e., element 14).                      
RE claims 28, 29 and 30, Chang in view of Tian disclose that each of the guide rods is attached directly to the head-mounted housing using an attachment mechanism selected from the group consisting of: a press-fit connection, a shrink-fit connection, and an adhesive connection and friction fit (see Tian, figures 1&7).                 
RE claim 31, Chang in view of Tian disclose that the guide rods has superfinished surface (see Tian, figures 1&7).                                          
Claims 2-4, 9-17, 22, 24, 32-44 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2019/0041643), hereafter as Chang, in view of Tian et al (US 2019/0285894), hereafter as Tian, and further in view of Yasui (US 2020/0080,588).                              
RE claims 2, 9, 22, 33, 34, 38 and 42, Chang in view of Tian disclose the invention substantially as claimed.            
However, Chang in view of Tian do not specifically disclose that wherein each of the tube guide rods comprises a fiber-composite tube having opposing ends, tapered end.                     
Yasui teaches that a shaft member is being formed of fiber-containing composite material to improve the strength of the shaft (see abstract).                
Chang, Tian and Yasui are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Chang in view of Tian by including the teaching from Yasui in order to improve the strength of the shaft member.                  
RE claim 3, Chang in view of Tian and Yasui disclose that each of the guide rods has end caps in the ends (see Tian, figure 1; i.e., guide shaft 111 has end caps 112).                          
RE claim 4, Chang in view of Tian and Yasui disclose that each of the end caps are attached to the head-mounted housing (see Tian, figures 1&7; i.e., end caps 112 is attached to housing 500).               
RE claims 10, 35, 37 and 43, Chang in view of Tian and Yasui disclose that the fiber-composite tubes comprises low-friction coatings (see Yasui, sections [0075], [0076]; i.e., glass surface is low-friction).                    
RE claims 11 and 32, Chang in view of Tian and Yasui disclose that the fiber-composite tubes have surface selected from the group consisting of:  burnished guide rod surfaces, ground guide rod surfaces, and polished rod surfaces (see Yasui, sections [0075], [0076]; glass surface is of polished surface).                           
RE claims 12, 13, 14, 36 and 41, Chang in view of Tian and Yasui disclose that the left and right guide rods each have a metal coating (see Yasui, sections [0072], [0074]).                            
RE claim 15, Chang in view of Tian and Yasui disclose that the left and right guide rods comprises carbon-fiber guide rod tubes (see Yasui, section [0075]).                         
RE claim 16, Chang in view of Tian and Yasui disclose that metal end caps (see Yasui, sections [0072], [0074]), and left guide rod has first and second end caps, and right guide rod has third and fourth ends caps (see Tian, figures 2A/2B; i.e., guide shaft 111).                               
RE claim 17, Chang in view of Tian and Yasui disclose that the head-mounted housing comprises a frame and wherein the head-mounted device further comprises fasteners that attach the first, second, third, and fourth metal end caps to the frame (see Tian, figures 1&2).                   
RE claim 24, Chang in view of Tian and Yasui disclose that the left and right guide rods comprises fiber-composite tubes, each tube having multiple layers of fibers wherein fibers in at least first and second layers in the multiple layers of fibers are oriented in different respective directions (see Yasui, sections [0075], [0076]).                        
RE claims 39, 40 and 44, Chang in view of Tian and Yasui disclose that polymer core in the fiber-composite optical module guide rod tube (see Yasui, sections [0075], [0076]).                        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Zheng et al (US 2019/0159354):             
teach that left pupillary distance adjusting mechanism 36 including left pupillary distance guide shaft 361, wherein the left lens barrel connecting piece 362 can be move slidably, and the element 362 is connected to optical assembly 321.  As a result, assembly 321 can be move slidably left or right to adjust left pupillary distance.  The same configuration applies to right pupillary distance adjusting mechanism 37.                                                                 
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
August 27, 2022